Case 1:19-md-02902-RGA Document 519 Filed 07/02/21 Page 1 of 4 PageID #: 7172



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


      IN RE: SITAGLIPTIN PHOSPHATE                        MDL No. 19-2902-RGA
      (’708 & ’921) PATENT LITIGATION



      MERCK SHARP & DOHME CORP.,

             Plaintiff/Counterclaim Defendant,
                                                          C.A. No. 19-319-RGA
             v.

      SUN PHARMACEUTICAL INDUSTRIES
      LTD.,

             Defendant/Counterclaim Plaintiff.


                             NOTICE OF REMOTE DEPOSITION OF
                                 ALLAN S. MYERSON, PH.D.

           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30,

    Defendant Sun Pharmaceutical Industries Ltd., by and through its counsel, will take the deposition

    upon oral examination of Allan S. Myerson, Ph.D. (“the Witness”) remotely on July 30, 2021 at

    9:00 a.m. EST by video or other means, or as otherwise mutually agreed upon by counsel.

           The deposition will be taken before a court reporter or other person authorized by law to

    administer oaths 1 and be recorded by stenographic means, and/or sound-and-video means, and will

    continue from day to day until completed. You are invited to attend and participate.




1
 The court reporter may administer the oath and take testimony without being in the presence of
the Witness, so long as the officer or other person before whom the deposition is to be taken can
both see and hear the Witness by audio-video communication equipment or technology for
purposes of positively identifying the Witness.
Case 1:19-md-02902-RGA Document 519 Filed 07/02/21 Page 2 of 4 PageID #: 7173




OF COUNSEL:                               YOUNG CONAWAY STARGATT &
Charles B. Klein                          TAYLOR, LLP
Jovial Wong
Claire A. Fundakowski
WINSTON & STRAWN LLP                      /s/ Samantha G. Wilson
1901 L Street, N.W.                       Anne Shea Gaza (No. 4093)
Washington, DC 20036                      Samantha G. Wilson (No. 5816)
(202) 282-5000                            Rodney Square
cklein@winston.com                        1000 North King Street
jwong@winston.com                         Wilmington, DE 19801
cfundakowski@winston.com                  (302) 571-6600
                                          agaza@ycst.com
J.R. McNair                               swilson@ycst.com
Jason Z. Pesick
WINSTON & STRAWN LLP                      Attorneys for Defendant/Counterclaim
35 W. Wacker Drive                        Plaintiff Sun Pharmaceutical Industries Ltd.
Chicago, IL 60601
(312) 558-5600
jmcnair@winston.com
jpesick@winston.com


Dated July 2, 2021




                                      2
Case 1:19-md-02902-RGA Document 519 Filed 07/02/21 Page 3 of 4 PageID #: 7174




                                CERTIFICATE OF SERVICE

       I, Samantha G. Wilson, Esquire, hereby certify that on July 2, 2021, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to all registered participants.

       I further certify that on July 2, 2021, I caused a copy of the foregoing document to be

served upon the following counsel by electronic mail:

                              Michael P. Kelly
                              Daniel M. Silver
                              Alexandra M. Joyce
                              MCCARTER & ENGLISH, LLP
                              Renaissance Centre
                              405 N. King Street, 8th Floor
                              Wilmington, DE 19801
                              (302) 984-6300
                              mkelly@mccarter.com
                              dsilver@mccarter.com
                              ajoyce@mccarter.com

                              Bruce R. Genderson
                              Jessamyn S. Berniker
                              Stanley E. Fisher
                              Alexander S. Zolan
                              Shaun P. Mahaffy
                              Anthony H. Sheh
                              Jingyuan Luo
                              Elise M. Baumgarten
                              Jihad J. Komis
                              Sarahi Uribe
                              Vanessa O. Omoroghomwan
                              WILLIAMS & CONNOLLY LLP
                              725 Twelfth Street, N.W.
                              Washington, DC 20005
                              (202) 434-5000
                              bgenderson@wc.com
                              jberniker@wc.com
                              sfisher@wc.com
                              azolan@wc.com
                              smahaffy@wc.com
                              asheh@wc.com
Case 1:19-md-02902-RGA Document 519 Filed 07/02/21 Page 4 of 4 PageID #: 7175




                       jluo@wc.com
                       ebaumgarten@wc.com
                       jkomis@wc.com
                       suribe@wc.com
                       vomoroghomwan@wc.com

                       Attorneys for Merck Sharp & Dohme Corp.

Dated: July 2, 2021                        YOUNG CONAWAY STARGATT &
                                           TAYLOR, LLP

                                           /s/ Samantha G. Wilson
                                           Anne Shea Gaza (No. 4093)
                                           Samantha G. Wilson (No. 5816)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, DE 19801
                                           (302) 571-6600
                                           agaza@ycst.com
                                           swilson@ycst.com

                                           Attorneys for Defendant/Counterclaim Plaintiff
                                           Sun Pharmaceutical Industries Ltd.




                                       2
